Exhibit 10.49

November 25, 2008

LOGO [g24483g34i90.jpg]

 

As in effect on March 7, 2007



--------------------------------------------------------------------------------

Table of Contents

 

1.    Introduction    1 2.    Definitions    1 3.    Normal Retirement    3 4.
   Early Retirement    3 5.    Non-Vested Termination of Employment    4 6.   
Vested Termination    4 7.    Normal Form of Pension    4 8.    Optional Forms
of Pension    4 9.    Death Before Benefits Payment    5 10.    Disability    6
11.    Forfeiture of Benefits    7 12.    Administration    10 13.   
Non-Alienation of Benefits    10 14.    Conflicts or Inconsistencies    10 15.
   Amendments    10 16.    General Provisions    10



--------------------------------------------------------------------------------

1. Introduction

 

1.1 The present document constitutes the Supplementary Pension Plan for Roger
Brear, hereinafter called the “Supplementary Pension Plan”.

 

1.2 The purpose of the Supplementary Pension Plan is to provide Roger Brear with
additional retirement benefits in excess of those that may be payable in
accordance with the provisions of the Base Plans and of the Prior Plan.

 

2. Definitions

 

2.1 Accrued Basic Pension: at any date, fifty percent (50%) of the Best Average
Earnings on such date.

 

2.2 Actuarial Equivalent: Actuarial Equivalent as defined under the Domtar U.S.
Salaried Pension Plan (Exhibit C).

 

2.3 Base Plans: the Base U.S. Pension Plan and the Base U.S. Savings Plan.

 

2.4 Base U.S. Pension Plan: the Domtar U.S. Salaried Pension Plan (Exhibit C).

 

2.5 Base U.S. Savings Plan: the Domtar U.S. Salaried 401(k) Plan.

 

2.6 Best Average Earnings: the annualized average Earnings of the Senior
Executive Employee during the forty-eight (48) full calendar months prior to the
date of Separation from Service.

 

2.7 Board: the Board of Directors of Domtar Corporation.

 

2.8 Code: the U.S. Internal Revenue Code of 1986, as amended.

 

2.9 Company: means Domtar Corporation and any of its subsidiaries or affiliated
companies, including without limitation, for purposes of Section 11, any
organization whose employees are treated as employees of Domtar Corporation
under section 414(b) or section 414(c) of the Code or which is treated as an
“affiliate” of Domtar Corporation under Rule 144 in the General Rules and
Regulations under the Securities Act of 1933, as amended.

 

2.10 Continuous Service: the total period of continuous service rendered by the
Senior Executive Employee to the Company and to GP immediately prior to joining
the Company.

 

 

 

Supplementary Pension Plan for Roger Brear

As in effect on March 7, 2007

   1



--------------------------------------------------------------------------------

2.11 Earnings: base salary, annual incentive bonuses and any cash salary or
annual incentive bonus which the Senior Executive Employee elects to defer, and
excludes, severance payments of any kind, deferred compensation under any
long-term incentive program, bonuses for purpose of offsetting taxation and any
other incentive compensation provided that annual incentive bonuses shall be
counted in the year(s) or partial year(s) with respect to which they are earned
(rather than in the year of payment) and shall be prorated for partial years (if
not already prorated to reflect partial year participation) included in the
forty-eight (48) month averaging period, and provided, further, that any benefit
with respect to the annual bonus amount for the calendar year in which the
Separation from Service occurs will be adjusted as of [July 1] of the calendar
year after the calendar year in which the Separation from Service occurs to
reflect any such annual bonus amount for the calendar year in which the
Separation from Service occurs, with any incremental pension benefit that would
have been paid prior to such date had such annual bonus amount been included at
the time benefit payments commenced to be accumulated and paid on [July 1] of
the calendar year after the calendar year in which the Separation from Service
occurs.

 

2.12 HR Committee: the Human Resources Committee of the Board.

 

2.13 Normal Retirement Date: with respect to a Senior Executive Employee, the
first day of the month coinciding with or immediately following the Senior
Executive Employee’s sixty-fifth (65th) birthday.

 

2.14 GP: Georgia-Pacific Corporation.

 

2.15 Original Spouse: the Senior Executive Employee’s lawful spouse on the date
benefit payments are to commence in accordance with Section 7 without regard to
any required six-month waiting period thereunder.

 

2.16 Prior Plan: the Georgia-Pacific Corporation Salaried Employees Retirement
Plan, as may be amended or replaced from time to time.

 

2.17 Section 409A: section 409A of the Code and the rules, regulations and
guidance promulgated thereunder.

 

2.18 Senior Executive Employee: a member of the Management Committee of the
Company who is a participant in the Base Plans and who has been permitted by the
HR Committee to participate in this Supplementary Pension Plan. Effective from
March 7, 2007, Roger Brear is the only Senior Executive Employee allowed to
participate in this Supplementary Pension Plan. No other Senior Executive
Employee will be allowed to join this Supplementary Pension Plan thereafter.

 

2.19 Separation from Service: occurs (or a Senior Executive Employee Separates
from Service) when the Senior Executive Employee ceases to be employed by the
Company and all entities considered a single employer with the Company under
Code Sections 414(b) and (c) as a result of the Senior Executive Employee’s
death, retirement, or other termination of employment. Whether a Separation from
Service takes place is based on all the relevant facts and circumstances and
determined in accordance with Section 409A.

 

 

 

Supplementary Pension Plan for Roger Brear

As in effect on March 7, 2007

   2



--------------------------------------------------------------------------------

2.20 Surviving Spouse: the Senior Executive Employee’s lawful spouse on the date
of his death prior to the date on which benefit payments are to commence.

 

3. Normal Retirement

A Senior Executive Employee who Separates from Service, for a reason other than
death, on or beyond his Normal Retirement Date shall receive from the Company,
in accordance with the Supplementary Pension Plan, a monthly pension of one
twelfth of the excess of (a) over (b) below:

 

  (a) his Accrued Basic Pension, determined on his retirement date;

 

  (b) any annuity payable to or on behalf of the Senior Executive Employee under
the Base Plans and the Prior Plan. In the case of the Base U.S. Savings Plan any
such annuity shall be calculated based on the sum of (x) the deemed
contributions made by the Company and (y) the actual contributions attributable
to GP, determined as follows:

 

  (i) the deemed contributions made by the Company to the Base U.S. Savings Plan
shall be determined assuming the Senior Executive Employee has elected to
contribute at the maximum rate allowed under such plan.

 

  (ii) actual contributions attributable to GP under the Base U.S. Savings Plan
shall equal the amount of the actual contributions made by GP to the Senior
Executive Employee’s account under the Georgia-Pacific Corporation Salaried
401(k) Plan and that were transferred to the Base U.S. Savings Plan on or about
the date of commencement of the Senior Executive Employee’s employment with the
Company.

All annuities to be calculated pursuant to this Section 3(b) shall be calculated
assuming the Senior Executive Employee elects a Joint and Survivor 50% annuity
as the payment method under the Base Plans and the Prior Plan.

 

4. Early Retirement

A Senior Executive Employee who Separates from Service, for a reason other than
death, before his Normal Retirement Date but on or after age 55 and after he has
completed at least 15 years of Continuous Service, shall receive from the
Company, in accordance with the Supplementary Pension Plan, a monthly pension
determined as in Section 3 above, except that the Accrued Basic Pension
determined in accordance with paragraph (a) of Section 3 shall be reduced by one
third of one percent (1/3%) for each calendar month between his early retirement
date and the date of his sixty-second (62nd) birthday.

 

 

 

Supplementary Pension Plan for Roger Brear

As in effect on March 7, 2007

   3



--------------------------------------------------------------------------------

5. Non-Vested Termination of Employment

A Senior Executive Employee who Separates from Service, for a reason other than
death, before completing three (3) years of Continuous Service, is not entitled
to any benefit under the Supplementary Pension Plan.

 

6. Vested Termination

A Senior Executive Employee who Separates from Service, for a reason other than
death, after completing three (3) years of Continuous Service but prior to
becoming eligible for the early retirement benefit described in Section 4 shall
receive from the Company, in accordance with the Supplementary Pension Plan, a
monthly pension determined as in Section 3 above, payable from the first day of
the month coinciding with or following his sixty-second (62nd) birthday, and
multiplied by a fraction, the numerator of which shall equal the number of
Senior Executive Employee’s completed years of Continuous Service at the date of
his Separation from Employment or fifteen (15), whichever is less, and the
denominator of which shall be fifteen (15).

 

7. Normal Form of Pension

The normal form of pension payable under the Supplementary Pension Plan shall
consist of monthly benefits payable in equal amounts starting on the first day
of the month coinciding with or following the date of the Senior Executive
Employee’s Separation from Service and on the first day of every subsequent
month for the life of the Senior Executive Employee; provided, however that any
such monthly payment that is subject to Section 409A and that would otherwise be
payable within six months following the Senior Executive Employee’s Separation
from Service shall be delayed and paid on the first day of the month following
the six-month anniversary of the Senior Executive Employee’s Separation from
Service to the extent necessary to comply with Section 409A. If the Senior
Executive Employee is married at the time benefits commence (determined for this
purpose without regard to any required six-month waiting period), upon the death
of the Senior Executive Employee, a monthly payment equal to 50% of the monthly
amount paid to the Senior Executive Employee will be paid to his surviving
Original Spouse, if any, for her life.

 

8. Optional Forms of Pension

 

  (a) The Senior Executive Employee may elect to receive the pension to which he
is entitled in any of the optional forms of payment provided under the Base
Plans that constitutes a “life annuity” within the meaning of U.S. Treas. Reg.
1.409A-2(b)(2)(ii). Any such election must be made prior to the date that any
benefit is paid or provided under the Supplementary Pension Plan, and benefit
payments pursuant to any such election must commence on the same date that the
normal form of payment described in Section 7 would otherwise have commenced
(taking into account any six-month delay required under Section 7).

 

 

 

Supplementary Pension Plan for Roger Brear

As in effect on March 7, 2007

   4



--------------------------------------------------------------------------------

The optional forms of payment that may be elected by the Senior Executive
Employee under the Base Plans are set forth in the Appendix to the Supplementary
Pension Plan, which Appendix shall be updated from time to time as necessary to
reflect any relevant changes to the Base Plans.

Payment of the pension due in accordance with this Section 8(a) shall be the
Actuarial Equivalent of the pension to which the Senior Executive Employee would
otherwise be entitled under the normal form of payment described in Section 7.

 

  (b) Alternatively, the Senior Executive Employee may prior to December 15,
2008 make an election to receive the pension to which he is entitled as a series
of substantially equal monthly payments for a period of 120 months commencing on
the same date that payment under the normal form of payment described in
Section 7 would otherwise have commenced (without taking into account any
six-month delay required under Section 7, with any payment that would have
otherwise been paid during such six-month period delayed (if required) and paid
as provided in Section 7), and which continue at the same level to the Senior
Executive Employee’s Original Spouse (or, subject to the prior written consent
of his spouse at the time such election is made, one or more other beneficiaries
designated in writing by the Senior Executive Employee prior to the date on
which benefit payments are scheduled to commence determined without regard to
any six-month delay required under Section 7) if he dies prior to the completion
of such 120-month period. Any such election must be delivered to the Company
prior to the date that any benefit is to be paid or provided under the
Supplementary Pension Plan (determined without regard to any six-month delay
required under Section 7) and in any event prior to December 15, 2008, and shall
be irrevocable. The benefit to be paid pursuant to any such election shall be
the Actuarial Equivalent of the benefit to which the Senior Executive Employee
would otherwise be entitled under Section 3, 4 or 6, as applicable. For the
avoidance of doubt, upon delivery to the Company of any such election,
Section 8(a) shall have no further force or effect.

 

9. Death Before Benefits Payment

 

  (a) If a Senior Executive Employee dies before having completed one year of
Continuous Service and prior to the date that payment of his pension benefits is
scheduled to commence, determined in accordance with Sections 3, 4, 6, 7, and/or
8, as applicable and without regard to any six-month delay required thereunder,
no benefit shall be payable nor due in accordance with the Supplementary Pension
Plan.

 

 

 

Supplementary Pension Plan for Roger Brear

As in effect on March 7, 2007

   5



--------------------------------------------------------------------------------

(b) If a Senior Executive Employee dies after having completed one year of
Continuous Service and prior to the date that payment of his pension benefits is
scheduled to commence, determined in accordance with Sections 3, 4, 6, 7, and/or
8, as applicable and without regard to any six-month delay required thereunder,
his Surviving Spouse shall receive a lifetime monthly pension commencing on the
first day of the month following the Senior Executive Employee’s death in an
amount equal to the amount determined in accordance with Section 3 multiplied by
the percentage indicated in the following table:

 

Age at death    Percentage 64    50 % 63    50 % 62    50 % 61    47 % 60    44
% 59    41 % 58    38 % 57    35 % 56    32 % 55    29 % 54 and prior    25 %

 

10. Disability

A Senior Executive Employee who is considered disabled under the Base Plans, and
who continues, on that basis, to accrue Credited Service and pension credits
under the Domtar U.S. Salaried Pension Plan, shall continue to accrue Credited
Service for the purposes of the Supplementary Pension Plan.

Benefits will only be paid from the Supplementary Pension Plan upon the Senior
Executive Employee’s actual Separation from Service, as described in Sections 3,
4, 5, or 6, as applicable.

 

 

 

Supplementary Pension Plan for Roger Brear

As in effect on March 7, 2007

   6



--------------------------------------------------------------------------------

11. Forfeiture of Benefits

 

11.1 General Rule. The Senior Executive Employee and the Company agree that the
Company shall have the right to forfeit all benefits otherwise payable under the
Supplementary Pension Plan to or on behalf of the Senior Executive Employee if
the Senior Executive Employee

 

  (a) competes with the Company within the meaning of Section 11.2;

 

  (b) discloses trade secrets or confidential information of the Company within
the meaning of Section 11.3; or

 

  (c) solicits employees of the Company within the meaning of Section 11.4.

The Company’s rights under this Section 11 shall expire and shall have no
further force or effect effective upon the occurrence of a Change in Control of
the Company (as such term is defined in The Domtar Corporation 2007 Omnibus
Incentive Plan or any successor to such plan).

 

11.2 Competition.

 

  (a) The Senior Executive Employee will be deemed to have competed with the
Company within the meaning of this Section 11.2 if, during the three (3) year
period commencing on the date of the Senior Executive Employee’s Separation from
Service, the Senior Executive Employee directly or indirectly (whether as an
owner, partner, stockholder, investor, officer, director, employee, agent,
independent contractor, sales representative (if his or her responsibilities at
the Company included sales), or consultant) carries on, is engaged in, concerned
with or takes part in the performance of services for any “competitor of the
Company” which are substantially the same as the services the Senior Executive
Employee provided to the Company anywhere in the geographic area[s] where the
Senior Executive Employee is performing such services for the Company as of the
date of adoption of the Supplementary Pension Plan, which may, with the mutual
consent of the parties, be specified on an Exhibit A attached to the
Supplementary Pension Plan. If such an Exhibit A is appended to the
Supplementary Pension Plan, the Company, with the Senior Executive Employee’s
approval, may from time to time update the exhibit to reflect changes in the
Senior Executive Employee’s responsibilities.

 

  (b)

For purposes of this Section 11.2, the phrase “competitor of the Company” means
an entity with offices in the United States or Canada which, when combined with
its affiliates (i) has or, at any time in the two (2) year period before or
after the date of the Senior Executive Employee’s Separation from Service, had
at least U.S. $500,000,000 in annual sales and (ii) manufactures, sells, and/or
markets products or services which compete with any products or services
manufactured, sold and/or marketed

 

 

 

Supplementary Pension Plan for Roger Brear

As in effect on March 7, 2007

   7



--------------------------------------------------------------------------------

 

by the Company while the Senior Executive Employee was employed by the Company
and with respect to which the Company holds or, at any time in the two (2) year
period before the date of the Senior Executive Employee’s Separation from
Service, held at least 10% of the relevant market.

 

11.3 Trade Secrets or Confidential Information.

 

  (a) Trade Secrets. The Senior Executive Employee will be deemed to have
disclosed trade secrets within the meaning of this Section 11.3 if during the
term of the Senior Executive Employee’s employment with the Company, or
thereafter, the Senior Executive Employee fails to hold in confidence for the
benefit of the Company, or directly or indirectly uses or discloses, except as
authorized by the Company in connection with the performance of the Senior
Executive Employee’s duties and responsibilities for the Company, any “trade
secret”, as defined hereinafter, that the Senior Executive Employee may have or
acquire during the term of the Senior Executive Employee’s employment with the
Company for so long as such information remains a trade secret. The term “trade
secret” as used in the Supplementary Pension Plan means any “trade secret” as
defined under applicable state law plus any information, without regard to form,
including but not limited to, technical or non-technical data, a formula, a
pattern, a compilation, a program, a device, a method, a technique, a drawing, a
process, financial data, financial plans, product plans, or a list of actual or
potential customers or suppliers, which is not commonly known by or available to
the public and which information (1) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by, proper means by other persons who can obtain economic value
from its disclosure or use, and (2) is the subject of reasonable efforts by the
Company, or the entity from which the information was received, to maintain its
secrecy or confidentially.

 

  (b)

Confidential Information. The Senior Executive Employee will be deemed to have
disclosed confidential information within the meaning of this Section 11.3 if
during the term of the Senior Executive Employee’s employment with the Company,
or during the one (1) year period commencing on the date of the Senior Executive
Employee’s Separation from Service, the Senior Executive Employee fails to hold
in a confidence for the benefit of the Company, or directly or indirectly uses
or discloses, except as authorized by the Company, in connection with the
performance of the Senior Executive Employee’s duties and responsibilities for
the Company any confidential information, as defined hereinafter, that the
Senior Executive Employee may have or acquire (whether or not developed or
compiled by the Senior Executive Employee and whether or not the Senior
Executive Employee has been authorized to have access to such confidential or
proprietary information) during the term of his employment with the Company. The
term “confidential information” as used in the Supplementary Pension Plan means
any secret, confidential or proprietary information of the

 

 

 

Supplementary Pension Plan for Roger Brear

As in effect on March 7, 2007

   8



--------------------------------------------------------------------------------

 

Company, including information received by the Company, or the Senior Executive
Employee from any customer or client or potential customer or client of the
Company, not otherwise included in the definition of “trade secret” in
Section 11.3(a), in each case except for information that has become generally
available to the public by the act of one who has the right to disclose such
information without violating any right of the customer or client to which such
information pertains.

 

11.4 Solicitation

 

  (a) Solicitation of Employees. The Senior Executive Employee will be deemed to
have solicited employees of the Company within the meaning of this Section 11.4
if during the term of the Senior Executive Employee’s employment with the
Company, or at any time during the two (2) year period commencing on the date of
the Senior Executive Employee’s Separation from Service, the Senior Executive
Employee solicits any employee of the Company with whom the Senior Executive
Employee had material contact during the Senior Executive Employee’s employment
to leave his or her employment with the Company for the purpose of competing
with the Company for any reason, either individually, or as an owner, partner,
employee, agent, consultant, advisor, contractor, salesman, stockholder,
investor, officer, director, or other member of any corporation, partnership,
venture or other business entity.

 

  (b) Solicitation of Customers. The Senior Executive Employee will be deemed to
have solicited customers of the Company within the meaning of this Section 11.4
if during the term of the Senior Executive Employee’s employment with the
Company, or at any time during the two (2) year period commencing on the date
the Senior Executive Employee Separates from Service, the Senior Executive
Employee solicits any customer and/or client of the Company with whom the Senior
Executive Employee had material business contact during the Senior Executive
Employee’s employment for the purpose of competing with the Company or for the
purpose of inducing such customer and/or client to do business with the Senior
Executive Employee, either individually, or as an owner, partner, employee,
agent, consultant, advisor, contractor, salesman, stockholder, investor,
officer, director, or other member of any corporation, partnership, venture, or
other business entity.

 

11.5 Construction. The Senior Executive Employee acknowledges and agrees that,
in light of the confidential and proprietary nature of the Senior Executive
Employee’s duties and the fact that the Company competes throughout the United
States and Canada, the protections set forth in this Section 11 are reasonable,
fair and equitable in scope, terms and duration and are necessary to protect the
legitimate business interests of the Company. If any portion or portions of this
Section 11 is determined to be unenforceable as drafted, it is the intention of
the Company and the Senior Executive Employee that, to the extent permitted by
applicable law, the unenforceable portion or portions of this Section 11 shall
be severed or restricted (as the case may be) and that, except as so severed or
restricted, the terms of this Section 11 shall be enforced.

 

 

 

Supplementary Pension Plan for Roger Brear

As in effect on March 7, 2007

   9



--------------------------------------------------------------------------------

12. Administration

The HR Committee is responsible for the administration of the Supplementary
Pension Plan, the supervision of its application and the interpretation of its
provisions.

 

13. Non-Alienation of Benefits

No benefit payable under the provisions of the Supplementary Pension Plan shall
be in any manner capable of anticipation, surrender, commutation, alienation,
sale, transfer, assignment, pledge, encumbrance or charge; nor shall any such
benefit be in any manner subject to the debts, contracts, liabilities,
engagements or torts of the person entitled to such benefit, except as
specifically provided in any applicable legislation.

 

14. Conflicts or Inconsistencies

In the event of any conflict or inconsistency between the provisions of the
Supplementary Pension Plan and the provisions of the Base Plans, the provisions
of the Supplementary Pension Plan shall prevail.

 

15. Amendments

The Company reserves the right to amend or terminate the Supplementary Pension
Plan at any time. Subject to Section 16.7, no amendment or termination shall
adversely affect any benefits that have accrued up to the effective date of such
change, based on Earnings, Continuous Service and Base Plans accrued benefits up
to that date, which effective date shall not precede the date on which the
change is communicated to the Senior Executive Employee.

 

16. General Provisions

 

16.1 Currency

All amounts under the Supplementary Pension Plan shall be in U.S. currency.

 

16.2 Withholding and reporting

All payments under the Supplementary Pension Plan are expressed on a pre-tax
basis and shall be subject to applicable withholding tax and reporting pursuant
to applicable legislation.

 

 

 

Supplementary Pension Plan for Roger Brear

As in effect on March 7, 2007

   10



--------------------------------------------------------------------------------

16.3 Interpretation

The Supplementary Pension Plan shall be interpreted, with respect to a Senior
Executive Employee, in accordance with the laws of the same jurisdiction as
applicable for purposes of the Senior Executive Employee’s employment agreement
with the Company, which is in force at the relevant time, or in the absence of
any such employment agreement, with the law of the State of South Carolina.

 

16.4 Entire Agreement

The Supplementary Pension Plan supersedes and replaces any and all prior plans,
agreements, arrangements or understandings between the Company and the Senior
Executive Employee regarding any retirement benefits to be provided to the
Senior Executive Employee in excess of those that may be payable in accordance
with the provisions of the Base Plans and the Prior Plan.

 

16.5 Severability

Should any of the provisions of the Supplementary Pension Plan and/or conditions
be illegal or not enforceable, it or they shall be considered severable and the
Supplementary Pension Plan and the remaining conditions shall remain in full
force and effect and be binding upon the parties as though the said provision or
provisions had never been included.

 

16.6 Enurement

The Supplementary Pension Plan shall enure to the benefit of and be binding upon
the respective successors of the parties hereto, and the heirs, administrators
and legal representatives of the Senior Executive Employee.

 

16.7 Section 409A

Neither the Company nor any of its directors, officers or employees shall have
any liability to the Senior Executive Employee in the event Section 409A applies
to any benefit paid or provided pursuant to the Supplementary Pension Plan in a
manner that results in adverse tax consequences for such the Senior Executive
Employee or any of his beneficiaries or transferees. The HR Committee may
unilaterally amend, modify or terminate any benefit provided under the
Supplementary Pension Plan if it determines, in its sole discretion, that such
amendment, modification or termination is necessary or advisable to comply with
applicable U.S. law as a result of changes in law or regulation or to avoid the
imposition of an additional tax, interest or penalty under Section 409A.

 

 

 

Supplementary Pension Plan for Roger Brear

As in effect on March 7, 2007

   11



--------------------------------------------------------------------------------

APPENDIX

Optional Forms of Payment Available under the Base Plans as of March 7, 2007

Domtar US Salaried Pension Plan (Exhibit C):

 

  •  

Level single annuity under Option A of Section 7.04(a)

 

  •  

Level joint and 50% or 100% survivor annuity under Option B of Section 7.04(a)

 

  •  

Period certain and life annuity under Option D of Section 7.04(a), excluding for
purposes of the Supplementary Pension Plan the ability to make any commuted
value lump-sum payments thereunder

 

 

 

Supplementary Pension Plan for Roger Brear

As in effect on March 7, 2007

   12